Supreme Court of Florida
                                    ____________

                                   No. SC13-1346
                                   ____________

                            ARRINGTON R. WELLS,
                                  Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [January 16, 2014]

PER CURIAM.

      Petitioner Arrington R. Wells has filed a notice to invoke this Court’s

discretionary jurisdiction, pursuant to article V, section 3(b)(3), of the Florida

Constitution. Wells seeks review of an unelaborated per curiam decision of the

First District Court of Appeal, dismissing his petition to invoke the First District’s

all writs jurisdiction on the authority of Baker v. State, 878 So. 2d 1236 (Fla.

2004), and Pettway v. State, 776 So. 2d 930 (Fla. 2000). See Wells v. State, 114

So. 3d 1037, 1038 (Fla. 1st DCA 2013). Wells alleges that the First District’s

decision expressly and directly conflicts with numerous other district court

decisions regarding illegal sentences.
      We dismiss Wells’ petition for review for lack of jurisdiction. We also take

this opportunity to clarify our intention to apply the reasoning of Gandy v. State,

846 So. 2d 1141 (Fla. 2003), to unelaborated dismissals from the district courts of

appeal that, like the First District’s decision in this case, merely cite to a case not

pending review in, or not quashed or reversed by, this Court, or to a statute or rule

of procedure, and do not contain any discussion of the facts in the case “such that it

could be said that the district court ‘expressly addresse[d] a question of law within

the four corners of the opinion itself.’ ” Id. at 1144 (quoting Fla. Star v. B.J.F., 530

So. 2d 286, 288 (Fla. 1988)).

      Applying our decisions in Gandy and other prior cases holding that this

Court lacks discretionary review jurisdiction over unelaborated per curiam

affirmances and denials, we conclude that the analysis in those cases is equally

valid as to unelaborated per curiam dismissals, such as the First District’s decision

in this case. Because this Court lacks discretionary review jurisdiction under the

Florida Constitution to review this type of case, we authorize the Office of the

Clerk to administratively dismiss future petitions for review in similar cases.

                                        FACTS

      As in all petitions seeking this Court’s discretionary jurisdiction pursuant to

article V, section 3(b)(3), we are confined to consider only those facts contained

within the four corners of the district court’s majority opinion. See Reaves v.



                                          -2-
State, 485 So. 2d 829, 830 (Fla. 1986). In this case, the decision of the First

District as to Wells’ petition to invoke the district court’s all writs jurisdiction

reads in its entirety as follows:

      PER CURIAM.
             DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004);
      see also Pettway v. State, 776 So. 2d 930 (Fla. 2000).

Wells, 114 So. 3d at 1038. Wells asserts in his jurisdictional filings in this Court

that he is currently serving an illegally enhanced sentence as a Prison Release

Reoffender (PRR) because the release date used to qualify Wells as a PRR

originated from a temporary detention. He therefore contends that the First District

erred in dismissing his all writs petition and that this Court should grant

discretionary review to address the merits of his illegal sentence claim, alleging

that an express and direct conflict exists between the First District’s decision and

several decisions of other district courts of appeal relating to the legality of PRR

sentences.

                                      ANALYSIS

      Article V, section 3(b), of the Florida Constitution governs the jurisdiction

of the Florida Supreme Court. As we have explained, this jurisdiction “extends

only to the narrow class of cases enumerated” in that constitutional provision.

Gandy, 846 So. 2d at 1143 (quoting Mystan Marine, Inc. v. Harrington, 339 So. 2d

200, 201 (Fla. 1976)).



                                          -3-
      In a line of cases beginning with Jenkins v. State, 385 So. 2d 1356 (Fla.

1980), this Court addressed the limits of its jurisdiction under article V, section

3(b), to review unelaborated per curiam decisions of the district courts of appeal.

In Jenkins, 385 So. 2d at 1359, this Court held that it lacked jurisdiction to review

per curiam decisions of the district courts of appeal “rendered without opinion,

regardless of whether they are accompanied by a dissenting or concurring opinion,

when the basis for such review is an alleged conflict of that decision with a

decision of another district court of appeal or of the Supreme Court.” This Court

reasoned that the single word “affirmed” in a decision stating in its entirety, “Per

Curiam Affirmed,” cannot satisfy the constitutional requirement that a decision

must “expressly” conflict with a decision of another district court of appeal or of

this Court in order to vest this Court with jurisdiction. Id.

      Subsequently, in Dodi Publishing Co. v. Editorial America, S.A., 385 So. 2d

1369 (Fla. 1980), and Jollie v. State, 405 So. 2d 418 (Fla. 1981), this Court

extended the reasoning of Jenkins. When read together, Dodi Publishing and Jollie

“stand for the proposition that this Court does not have jurisdiction to review per

curiam decisions of the district courts of appeal that merely affirm with citations to

cases not pending review in this Court.” Persaud v. State, 838 So. 2d 529, 531-32

(Fla. 2003). This Court has since explained that, “while the holding in Dodi

Publishing expressly applied only to per curiam decisions from the district courts



                                         -4-
citing to cases not pending on review in this Court, we had historically applied the

decision in Dodi Publishing to district court decisions merely citing to a statute, a

rule, or a decision of the United States Supreme Court or this Court.” Gandy, 846

So. 2d at 1143 (citing Persaud, 838 So. 2d at 532).

      In Florida Star, this Court succinctly summed up its prior decisions in Dodi

Publishing and Jollie, explaining that this Court does not

      have subject-matter jurisdiction over a district court opinion that fails
      to expressly address a question of law, such as opinions issued
      without opinion or citation. Thus, a district court decision rendered
      without opinion or citation constitutes a decision from the highest
      state court empowered to hear the cause, and appeal may be taken
      directly to the United States Supreme Court. Moreover, there can be
      no actual conflict discernible in an opinion containing only a citation
      to other case law unless one of the cases cited as controlling authority
      is pending before this Court, or has been reversed on appeal or review,
      or receded from by this Court, or unless the citation explicitly notes a
      contrary holding of another district court or of this Court. See Jollie
      v. State, 405 So. 2d 418, 420 (Fla. 1981).

Fla. Star, 530 So. 2d at 288 n.3.

      More recently, in Stallworth v. Moore, 827 So. 2d 974, 978 (Fla. 2002), this

Court further extended the reasoning of Jenkins and subsequent cases relating to

per curiam affirmances without written opinion to unelaborated per curiam denials

of relief, holding that “this Court does not have discretionary review jurisdiction

. . . to review per curiam denials of relief, issued without opinion or explanation,

whether they be in opinion form or by way of unpublished order.”




                                         -5-
      Thereafter, in Gandy, we further held that this Court does not have

discretionary review jurisdiction to review “per curiam unelaborated denials of

relief from the district courts of appeal that . . . merely cite to a case not pending on

review in this Court, or to a statute or rule of procedure, and do not contain any

discussion of the facts in the case such that it could be said that the district court

‘expressly addresse[d] a question of law within the four corners of the opinion

itself.’ ” Gandy, 846 So. 2d at 1144 (quoting Fla. Star, 530 So. 2d at 288).

      Accordingly, based on our case law since Jenkins, it is clear that we have

explicitly held that this Court lacks discretionary review jurisdiction over the

following four types of cases: (1) a per curiam affirmance rendered without written

opinion—see Jenkins, 385 So. 2d at 1359; (2) a per curiam affirmance with a

citation to (i) a case not pending review or a case that has not been quashed or

reversed by this Court, (ii) a rule of procedure, or (iii) a statute—see Dodi

Publishing, 385 So. 2d at 1369, and Jollie, 405 So. 2d at 421; (3) a per curiam or

other unelaborated denial of relief rendered without written opinion—see

Stallworth, 827 So. 2d at 978; and (4) a per curiam or other unelaborated denial of

relief with a citation to (i) a case not pending review or a case that has not been

quashed or reversed by this Court, (ii) a rule of procedure, or (iii) a statute—see

Gandy, 846 So. 2d 1144. None of these four scenarios, however, specifically

addresses the situation presented in this case: an unelaborated per curiam dismissal



                                          -6-
with a citation to cases not pending review in, and not quashed or reversed by, this

Court.

         Applying this Court’s decisions in Jenkins, Dodi Publishing, Stallworth, and

Gandy to the notice to invoke this Court’s discretionary jurisdiction filed in this

case, we conclude that our analysis in those cases as to unelaborated per curiam

affirmances and denials is equally valid as to unelaborated per curiam dismissals.

We therefore hold that this Court does not have discretionary review jurisdiction

over unelaborated per curiam dismissals from the district courts of appeal (1) that

are issued without opinion or explanation, whether in opinion form or by way of

unpublished order; or (2) that, like the First District’s decision in Wells’ case,

merely cite to a case not pending review in, or not quashed or reversed by, this

Court, or to a statute or rule of procedure, and do not contain any discussion of the

facts in the case such that it could be said that the district court “expressly

addresse[d] a question of law within the four corners of the opinion itself.” Fla.

Star, 530 So. 2d at 288.

         As we did in Gandy, we also take this opportunity to explain that in the

future, we will apply the reasoning of this opinion, Jenkins, Dodi Publishing,

Stallworth, and Gandy to similar cases and will dismiss review for lack of

jurisdiction. We hereby authorize the Office of the Clerk to administratively

dismiss future petitions for review in similar cases.



                                          -7-
                                   CONCLUSION

      For the reasons explained above, we hold that this Court lacks discretionary

review jurisdiction to review an unelaborated per curiam dismissal from a district

court of appeal that is issued without opinion or explanation or that merely cites to

a case not pending review in, or reversed or quashed by, this Court, or to a statute

or rule of procedure. Accordingly, we dismiss Wells’ petition for review. No

motion for rehearing or clarification will be entertained in this case or in future

cases that are dismissed based on the reasoning set forth in this opinion. See Fla.

R. App. P. 9.330(d).

      It is so ordered.

POLSTON, C.J., and PARIENTE, QUINCE, CANADY, LABARGA, and
PERRY, JJ., concur.
LEWIS, J., concurs in result.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District – Case No. 1D13-1681

      (Leon County)

Arrington R. Wells, pro se, Crawfordville, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, Criminal
Appeals, and Meredith Hinshelwood, Assistant Attorney General, Tallahassee,
Florida

      for Respondent

                                         -8-